COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Earl Dietrich, Ian Knight, J.J. Leal, Shannon McLeod, and Frontier
                           MWD Systems, LLC v. Weatherford International, LLC and
                           Weatherford, U.S., L.P.

Appellate case number:     01-19-00556-CV

Trial court case number: 2019-25169

Trial court:               61st District Court of Harris County

        The appellants, Earl Dietrich, Ian Knight, J.J. Leal, Shannon McLeod, and Frontier MWD
Systems, LLC, have filed an Unopposed Motion for Extension of Time to File Opening Brief and
Motion to Place Appeal on Accelerated Appeal Docket. The Clerk of Court previously issued
notice that the Court granted appellants’ motion to extend time to October 30, 2019.
        An interlocutory order denying a motion to dismiss filed under Section 27.003, Texas Civil
Practice and Remedies Code, is appealable under Section 51.014. See TEX. CIV. PRAC. & REM.
CODE § 51.014(a)(12). Such appeals are accelerated. See TEX. CIV. PRAC. & REM. CODE §
27.008(b); TEX. R. APP. P. 28.1(a). Appellant’s notice of appeal does not state that this is an
accelerated appeal. TEX. R. APP. P. 25.1(d)(6); 28.1.
        Generally, a notice of appeal must be filed within 30 days after the judgment is signed,
except “in an accelerated appeal, the notice of appeal must be filed within 20 days after the . . .
order is signed.” See TEX. R. APP. P. 26.1(b). Although the appellants’ motion does not say so, the
appellants did not file their notice of appeal until July 22, 2019, which is 21 days after the trial
court signed the July 1, 2019 order from which appellants appeal. Therefore, the appellants did not
timely perfect this accelerated appeal. Accordingly, appellants’ motion to place this appeal on the
accelerated appeal docket is DENIED.
       It is so ORDERED.

Judge’s signature:     /s/ Evelyn V. Keyes
                      Acting individually       Acting for the Court


Date: __October 17, 2019___